


109 HR 2925 RH: To amend the Reclamation States Emergency

U.S. House of Representatives
2006-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 324
		109th CONGRESS
		2d Session
		H. R. 2925
		[Report No.
		  109–568]
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2005
			Mr. Hinojosa (for
			 himself, Mr. Otter,
			 Mr. Salazar,
			 Mr. Simpson,
			 Mr. Grijalva,
			 Mr. Udall of Colorado, and
			 Mr. Doggett) introduced the following
			 bill; which was referred to the
			 Committee on
			 Resources
		
		
			July 17, 2006
			Additional sponsors:  Mr.
			 Gonzalez, Mr. Rehberg,
			 Mr. Hastings of Washington, and
			 Miss McMorris
		
		
			July 17, 2006
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on June 15, 2005
		
		A BILL
		To amend the Reclamation States Emergency
		  Drought Relief Act of 1991 to extend the authority for drought
		  assistance.
	
	
	
	
		1.Extension of the
			 Reclamation States Emergency Drought Relief Act of 1991The Reclamation States Emergency Drought
			 Relief Act of 1991 (43 U.S.C. 2210 et seq.) is amended—
			(1)in section 104(c), by
			 striking September 30, 2005 and inserting September 30,
			 2010; and
			(2)in section 301, by striking fiscal
			 years 1992, 1993, 1994, 1995, 1996, 1999, 2000, 2001, 2002, 2003, and
			 2004 and inserting the period of fiscal years 2006 through
			 2010.
			
	
		July 17, 2006
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
